                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MALIBU MEDIA, LLC,

      Plaintiff,                                   Case No. 18-cv-11577
                                                   Hon. Matthew F. Leitman
v.

TERRY HERMAN,

     Defendant.
_________________________________/

             ORDER GRANTING PLAINTIFF’S MOTION FOR
                  ALTERNATE SERVICE (ECF #11)

      In this action, Plaintiff Malibu Media, LLC alleges that Defendant Terry

Herman violated its copyrights when Herman downloaded certain movies that

Malibu Media owns. (See Am. Compl., ECF #8.) On September 26, 2018, Malibu

Media filed an ex parte motion asking the Court to allow it to serve Herman with a

copy of the Summons and Amended Complaint through alternative service. (See

ECF #11.) Malibu Media attached to its motion an affidavit from its process server.

(See ECF #11-1.)      In that affidavit, the process server explained that he

unsuccessfully attempted to serve Herman at Herman’s last known address on four

different days. (See ECF #11-1 at Pg. ID 91.) The process server also reported that

Herman had “many large aggressive dogs,” that a woman who identified herself as

the “property owner” and a neighbor both confirmed that Herman lived at the


                                        1
 
address, and that the property owner “requested [that the process server] not return

to her home.” (Id.)

      Federal Rule of Civil Procedure 4(e)(1) provides that “an individual may be

served in a judicial district of the United States by following state law for serving a

summons in an action brought in the courts of general jurisdiction in the state where

the district court is located or where service is made.” Michigan Court Rule 2.105

governs service of process in the State of Michigan. It provides in relevant part that

process may be served on a resident or non-resident individual by:

             1. delivering a summons and a copy of the complaint to
                the defendant personally; or

             2. sending a summons and a copy of the complaint by
                registered or certified mail, return receipt requested,
                and delivery restricted to the addressee. Service is
                made when the defendant acknowledges receipt of the
                mail. A copy of the return receipt signed by the
                defendant must be attached to proof showing service
                under subrule (A)(2).

Mich. Ct. Rule 2.105(A)(1)-(2). “On a showing that service of process cannot

reasonably be made as provided by this rule, [a] court may by order permit service

of process to be made in any other manner reasonably calculated to give [a]

defendant actual notice of the proceedings and an opportunity to be heard.” Mich.

Ct. Rule 2.105(I)(1). “A request for an order under [Michigan Court Rule 2.105(I)]

must be made in a verified motion dated not more than 14 days before it is filed. The

motion must set forth sufficient facts to show that process cannot be served under
                                          2
 
this rule and must state the defendant's address or last known address, or that no

address of the defendant is known.” Mich. Ct. Rule 2.105(I)(2).

      In Michigan, substituted service “is not an automatic right.” Krueger v.

Williams, 300 N.W.2d 910, 915 (Mich. 1981). “A truly diligent search for an

absentee defendant is absolutely necessary to supply a fair foundation for and

legitimacy to the ordering of substituted service.” Id. at 919.

      The Court is persuaded that Malibu Media has made diligent efforts to find

and serve Herman personally with a copy of the Summons and Amended Complaint.

Their process server has unsuccessfully attempted to serve Herman personally at his

last known address on four occasions. The process server has also confirmed that

address with both the property owner and a neighbor. And the process server has

attempted service on different days of the week and at different times of the day.

Under these circumstances, substituted service is warranted.

      Accordingly, for all the reasons stated above, IT IS HEREBY ORDERED

that Malibu Media’s Motion for Alternate Service (ECF #11) is GRANTED.

      IT IS FURTHER ORDERED THAT, by no later than November 5, 2018,

Malibu Media shall serve Herman by doing both of the following: (1) mailing the

Amended Complaint, Summons, and this order to Herman’s last known address by

registered or certified mail, return receipt requested, and delivery restricted to the




                                           3
 
addressee, and (2) tacking or firmly affixing the Amended Complaint, Summons,

and this order to the door at Herman’s last known address.

      Herman shall answer or take other action permitted by law or court rule within

twenty-one (21) days of service as described in this order. The failure to answer the

Amended Complaint or take any other action may result in the Court entering a

default and/or default judgment against Herman.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: October 15, 2018


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 15, 2018, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         4
 
